DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/27/2022. As directed by the amendment: claim(s) 1-2 and 4-16 has/have been amended; claim(s) 3 has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-2 and 4-16 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 does not further limit claim 1 because claim 16 does not disclose any structures or functional limitations that would further define the heating device of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose teach or suggest the claimed invention as a whole. 
For independent claim 1: 
The claimed invention is a heating device comprising a chassis comprising a first and second face defining an inner chamber, the inner chamber comprises at least a first window arranged on one of the faces; inlet and outlet ports in fluid communication with the chamber; two heating plates; wherein the heating plate is configured for closing the at least one window of the inner chamber in a leak-tight manner; wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber.
The closest prior art would be Wei et al (US 8,934,764). Wei teaches a heating device comprising a chassis comprising a first and second face defining an inner chamber, the inner chamber comprises at least a first window arranged on one of the faces; inlet and outlet ports in fluid communication with the chamber; two heating plates; wherein the heating plate is configured for closing the at least one window of the inner chamber in a leak-tight manner. However, Wei does not teach wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber.
The second closest prior art would be Hermida Domínguez et al (US 10,895,403). Hermida Domínguez teaches wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber. However, Examiner has no motivation to incorporate the teachings of Hermida Domínguez with the teachings of Wei other than hindsight reasoning.

For independent claim 6:
The claimed invention is a heating device comprising a chassis comprising a first and second face defining an inner chamber, the inner chamber comprises at least a first window arranged on one of the faces; inlet and outlet ports in fluid communication with the chamber; two heating plates; wherein the heating plate is configured for closing the at least one window of the inner chamber in a leak-tight manner; wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber, wherein the heating plate further comprises a layer of dielectric material and a structural plate stacked together.
The closest prior art would be Wei et al (US 8,934,764). Wei teaches a heating device comprising a chassis comprising a first and second face defining an inner chamber, the inner chamber comprises at least a first window arranged on one of the faces; inlet and outlet ports in fluid communication with the chamber; two heating plates; wherein the heating plate is configured for closing the at least one window of the inner chamber in a leak-tight manner, and wherein the heating plate further comprises a layer of dielectric material and a structural plate stacked together. However, Wei does not teach wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber.
The second closest prior art would be Hermida Domínguez et al (US 10,895,403). Hermida Domínguez teaches wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber. However, Examiner has no motivation to incorporate the teachings of Hermida Domínguez with the teachings of Wei other than hindsight reasoning.

For independent claim 9:
The claimed invention is a heating device comprising a chassis comprising a first and second face defining an inner chamber, the inner chamber comprises at least a first window arranged on one of the faces; inlet and outlet ports in fluid communication with the chamber; two heating plates; wherein the heating plate is configured for closing the at least one window of the inner chamber in a leak-tight manner; wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber, wherein the heating device further comprises a shell configured for containing the stacked arrangement of: the assembly formed by the chassis, and the heating plates, an electronic board configured for the electrical/electronic control of the heating plates, and a support plate.
The closest prior art would be Wei et al (US 8,934,764). Wei teaches a heating device comprising a chassis comprising a first and second face defining an inner chamber, the inner chamber comprises at least a first window arranged on one of the faces; inlet and outlet ports in fluid communication with the chamber; two heating plates; wherein the heating plate is configured for closing the at least one window of the inner chamber in a leak-tight manner. However, Wei does not teach wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber .
The second closest prior art would be Hermida Domínguez et al (US 10,895,403). Hermida Domínguez teaches wherein the chassis with a planar configuration comprises at least one segment for changing the direction of the fluid flow to be heated, and wherein in this segment the chassis comprises a central baffle forming at least two parallel channels in the inner chamber. However, Examiner has no motivation to incorporate the teachings of Hermida Domínguez with the teachings of Wei other than hindsight reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761